USCA11 Case: 21-10470      Date Filed: 01/24/2022      Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-10470
                   Non-Argument Calendar
                  ____________________

MARKO KNEZEVIC,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A099-227-743
                   ____________________
USCA11 Case: 21-10470         Date Filed: 01/24/2022    Page: 2 of 9




2                      Opinion of the Court                 21-10470


Before WILSON, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
       Marko Knezevic petitions for review of the Board of Immi-
gration Appeals’s (BIA) final order dismissing his appeal of the Im-
migration Judge’s (IJ) discretionary denial of waiver of inadmissi-
bility under the Immigration and Nationality Act (INA) §
237(a)(1)(H), 8 U.S.C. § 1227(a)(1)(H). After careful review, we
dismiss the petition.
                               I.
       Mr. Knezevic is a native of Yugoslavia and a citizen of Serbia.
In May 2004, he entered the United States with Ivana Stevanovic
on an H-2B visa as a temporary non-immigrant worker. In October
2004, Mr. Knezevic married Amanda Rakes, a United States citizen,
and thus, obtained conditional permanent resident status in June
2005. Mr. Knezevic’s status remained conditional until he proved
after a specific time that he did not enter the marriage to circum-
vent the United States’ immigration laws.
       After divorcing Ms. Rakes in October 2006, Mr. Knezevic pe-
titioned to remove the condition on his lawful permanent status.
Mr. Knezevic could have the condition removed by showing that
even though his marriage to Ms. Rakes ended in a divorce, the par-
ties married in good faith. In June 2010, the Department of Home-
land Security (DHS) terminated Mr. Knezevic’s lawful permanent
resident status because it determined that Mr. Knezevic entered the
USCA11 Case: 21-10470            Date Filed: 01/24/2022         Page: 3 of 9




21-10470                  Opinion of the Court                               3

marriage with Ms. Rakes for consideration and to obtain immigra-
tion benefits.
       In September 2011, DHS filed a Notice to Appear that initi-
ated removal proceedings against Mr. Knezevic. The Notice to Ap-
pear charged Mr. Knezevic with removability under 8 U.S.C. §
1227(a)(1)(D)(i) as a noncitizen whose conditional permanent resi-
dent status was terminated. In February 2012, Mr. Knezevic admit-
ted the allegations in the Notice to Appear but denied the charge
of removability. The IJ concluded Mr. Knezevic was removable as
charged. Because of a pending visa petition, the IJ continued Mr.
Knezevic’s case.
      In December 2011, Mr. Knezevic married Rachael Knezevic.
In September 2012, Mrs. Knezevic filed a visa petition on behalf of
Mr. Knezevic. In August 2013, the United States Citizenship and
Immigration Services (USCIS) issued a notice of its intent to deny
Mrs. Knezevic’s visa petition because of Mr. Knezevic’s fraudulent
marriage to Ms. Rakes. In response, Mr. Knezevic filed affidavits
and evidence to show that his marriage to Ms. Rakes was bona fide.
Ultimately, USCIS denied his petition.
      After USCIS denied his visa petition, Mr. Knezevic sought a
waiver of inadmissibility under 8 U.S.C. § 1227(a)(1)(H). 1 At the


1 Procuring admission into the United States through “fraud or willfully mis-
representing a material fact” is a ground for inadmissibility, INA
§ 212(a)(6)(C)(i), 8 U.S.C. § 1182(a)(6)(C)(i), but this ground may be waived
under § 237(a)(1)(H), see INA § 237(a)(1)(A), (H)(i), 8 U.S.C. § 1227(a)(1)(A),
USCA11 Case: 21-10470             Date Filed: 01/24/2022          Page: 4 of 9




4                          Opinion of the Court                        21-10470

hearing before the IJ, Mr. Knezevic testified that after his H-2B visa
expired, Ms. Stevanovic said that she could find him some options
to help him get his green card faster. Mr. Knezevic testified that
marrying Ms. Rakes was mistake and that he felt that he had to stick
to his story that the marriage was bona fide. Ultimately, on cross-
examination, Mr. Knezevic admitted to paying Ms. Rakes $1,000 to
marry him.
        The IJ issued a written decision and made an adverse credi-
bility finding against Mr. Knezevic based on his fraudulent misrep-
resentations for over ten years about his prior marriage to Ms.
Rakes along with other inconsistences in his testimony and the rec-
ord. The IJ also determined that Mr. Knezevic met the statutory
requirements for a waiver of inadmissibility under 8 U.S.C. §


(H)(i). The § 237(a)(1)(H) fraud waiver is available, at the Attorney General’s
discretion, for an alien who was “inadmissible at the time of admission” for
fraud, “whether willful or innocent,” and:
       (i)(I) is the spouse, parent, son, or daughter of a citizen of the
       United States or of an alien lawfully admitted to the United
       States for permanent residence; and

       (II) was in possession of an immigrant visa or equivalent doc-
       ument and was otherwise admissible to the United States at
       the time of such admission except for those grounds of inad-
       missibility specified under paragraphs (5)(A) and (7)(A) of sec-
       tion 1182(a) of this title which were a direct result of that fraud
       or misrepresentation.

INA § 237(a)(1)(H), 8 U.S.C. § 1227(a)(1)(H).
USCA11 Case: 21-10470         Date Filed: 01/24/2022     Page: 5 of 9




21-10470                Opinion of the Court                         5

1227(a)(1)(H). However, the IJ then noted that Mr. Knezevic must
also show that he warranted the waiver as a matter of discretion.
In addressing that issue, the IJ found that because Mr. Knezevic’s
“continued efforts to conceal his lies and knowingly violate immi-
gration laws reflected a lack of contrition and accountability,” Mr.
Knezevic did not merit a discretionary waiver of inadmissibility un-
der 8 U.S.C. § 1227(a)(1)(H).
        Mr. Knezevic appealed to the BIA and argued that the IJ
erred in denying his waiver application as a matter of discretion and
the IJ clearly erred in his adverse credibility finding. After conduct-
ing a de novo review, the BIA adopted and affirmed the IJ’s decision
that Mr. Knezevic did not merit an exercise of discretion in his fa-
vor for a waiver of inadmissibility under 8 U.S.C. § 1227(a)(1)(H).
Specifically, the BIA noted as a significant negative factor against
Mr. Knezevic that he “continued to perpetuate the fraud for over
ten years.” However, the BIA specifically noted that it was not
reaching Mr. Knezevic’s argument about the IJ’s adverse credibility
finding. This petition for review timely followed.
       On appeal, Mr. Knezevic makes two arguments. First, he
asserts that the IJ’s adverse credibility finding was unsupported by
neither specific and cogent reasons nor substantial evidence. Sec-
ond, he argues that the IJ’s determination that he did not merit a
discretionary waiver was made without rational justification. We
will address each argument in turn.
USCA11 Case: 21-10470        Date Filed: 01/24/2022     Page: 6 of 9




6                      Opinion of the Court                21-10470

                               II.
        We review only the decision of the BIA “except to the extent
the BIA expressly adopts the IJ’s opinion.” Lopez v. U.S. Att’y.
Gen., 504 F.3d 1341, 1344 (11th Cir. 2007). Thus, if “the BIA agrees
with the IJ’s reasoning, we review the decisions of both the BIA and
the IJ to the extent of the agreement.” Gonzalez v. U.S. Att’y Gen.,
820 F.3d 399, 403 (11th Cir. 2016) (per curiam). Issues not reached
by the BIA are not properly before us, and we will not consider
them. Id.
        To support his argument that this court should review the
IJ’s decision, Mr. Knezevic correctly notes that this court will re-
view the IJ’s decision if the BIA adopts and agrees with the IJ’s de-
cision. However, Mr. Knezevic ignores an important aspect of the
BIA’s decision in his case. Although the BIA expressly adopted and
affirmed the IJ’s decision, the BIA dropped a footnote to explain
that it was not addressing Mr. Knezevic’s argument about the IJ’s
adverse credibility finding. Specifically, the BIA noted that it did
not need to reach the issue. Because the BIA did not consider the
IJ’s adverse credibility finding, that finding is not before us. See
Gonzalez, 820 F.3d at 403.
                               III.
      Next, Mr. Knezevic focuses on the IJ’s decision that Mr.
Knezevic did not merit an exercise of discretion for a waiver of in-
admissibility under 8 U.S.C. § 1227(a)(1)(H). Specifically, Mr.
Knezevic argues the IJ abused his discretion by cherry-picking the
USCA11 Case: 21-10470         Date Filed: 01/24/2022    Page: 7 of 9




21-10470               Opinion of the Court                         7

evidence and mischaracterizing the testimony to support his deci-
sion. Further, Mr. Knezevic argues the IJ’s finding that Mr.
Knezevic did not merit a discretionary waiver of inadmissibility
was made without rational justification.
       First, we review our subject matter jurisdiction de novo. Lin
v. U.S. Att’y Gen., 881 F.3d 860, 866 (11th Cir. 2018). By statute,
we lack jurisdiction to review any decision that is committed to the
discretion of the Attorney General. 8 U.S.C. § 1252(a)(2)(B)(ii). Ab-
sent a constitutional question or a question of law, we lack jurisdic-
tion to review the discretionary denial of a waiver under INA
§ 237(a)(1)(H), 8 U.S.C. § 1227(a)(1)(H). Alhuay v. U.S. Att’y Gen.,
661 F.3d 534, 549 (11th Cir. 2011) (per curiam).
       Because the IJ’s decision was a discretionary denial of waiver
under 8 U.S.C. § 1227(a)(1)(H), we must determine whether Mr.
Knezevic’s two arguments present legal questions for us to review.
First, Mr. Knezevic argues that the IJ abused his discretion in
cherry-picking the evidence and mischaracterizing the testimony.
This is “a garden-variety abuse of discretion” argument that the
agency failed to properly weigh the facts Mr. Knezevic presented
because it “can be made by virtually every alien.” Alvarez Acosta
v. U.S. Att’y Gen., 524 F.3d 1191, 1196 (11th Cir. 2008). Thus, Mr.
Knezevic’s first argument does not amount to a legal question.
      Second, Mr. Knezevic argues that the IJ’s finding that he did
not merit a discretionary waiver of inadmissibility was made with-
out rational justification and is therefore legally erroneous. The
USCA11 Case: 21-10470         Date Filed: 01/24/2022    Page: 8 of 9




8                      Opinion of the Court                 21-10470

Attorney General responds that Mr. Knezevic failed to exhaust this
argument before the BIA.
        We may review a final order of removal only if the peti-
tioner “has exhausted all administrative remedies available to the
alien as of right.” INA § 242(d)(1), 8 U.S.C. § 1252(d)(1). The fail-
ure to present a claim to the BIA precludes our review because it
constitutes a failure to exhaust. Lin, 881 F.3d at 867. “This is not a
stringent requirement,” and it only requires that the petitioner
“previously argued the core issue now on appeal before the BIA.”
Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015)
(internal quotation marks omitted). “Though exhaustion does not
require a petitioner to use precise legal terminology or provide a
well[-]developed argument to support [his] claim, it does require
that []he provide information sufficient to enable the BIA to review
and correct any errors below.” Id. (quotation marks omitted).
“Unadorned, conclusory statements do not satisfy this require-
ment.” Id. Accordingly, in determining whether a petitioner has
exhausted a claim, we “must look to the substance of the appeal
[before the BIA] for facts and allegations that make manifest the
petitioner’s attempt to raise this claim before the BIA.” Id. at 1298.
       In both his briefs to the BIA and this court, Mr. Knezevic
identified the same factors and facts from the IJ’s decision, but his
arguments are completely different. At the BIA, Mr. Knezevic ar-
gued that the IJ erred in finding that Mr. Knezevic did not merit a
discretionary waiver of inadmissibility because the IJ focused on his
only negative factor, the marriage fraud, to find that he was
USCA11 Case: 21-10470              Date Filed: 01/24/2022         Page: 9 of 9




21-10470                   Opinion of the Court                                 9

undeserving of the discretionary relief. Therefore, Mr. Knezevic
did not argue before the BIA that the IJ failed to provide a rational
justification for his decision.2 Rather, Mr. Knezevic only argued
that the IJ weighed the negative factor more heavily than his posi-
tive factors in determining if discretionary relief was warranted.
Mr. Knezevic’s argument about how the IJ balanced the factors is
not the same as an argument on how the IJ failed to provide a ra-
tional justification.
        Because Mr. Knezevic did not argue before the BIA that the
IJ failed to provide a rational justification for his discretionary de-
nial of waiver under 8 U.S.C. § 1227(a)(1)(H), Mr. Knezevic failed
to exhaust that claim. Thus, we lack jurisdiction to consider it.
                                    IV.
        Thus, we dismiss the petition to review the IJ’s adverse cred-
ibility decision because it is not before us. Further, we dismiss the
petition to review the IJ’s determination that Mr. Knezevic did not
merit an exercise of discretion for a waiver of inadmissibility under
8 U.S.C. § 1227(a)(1)(H) because we lack jurisdiction.
        PETITION DISMISSED.



2 Whether or not the IJ failed to provide a rational justification for denying Mr.

Knezevic’s request for a discretionary waiver of inadmissibility is a claim
“within the purview of the BIA which can provide a remedy,” and thus, “the
exhaustion requirement applies with full force.” Sundar v. INS, 328 F.3d 1320,
1325 (11th Cir. 2003).